 In the Matter Of SHAW PRINT INCORPORATED, EMPLOYERandINTER-NATIONAL BROTHERHOOD OF PULP, SULPHITE & PAPER MILL WORKERS,AFL, PETITIONERCase No. 1-RD606.Decided June 23, 1947Mr. Samuel Al. Salmy,of Fitchburg, Mass., for the Employer.Mr. Abraham Frank,of counsel to the Board.DECISIONANDORDERUpon a petition duly filed the National Labor Relations Board onMarch 18, 1947, conducted a prehearing election among employees ofthe Employer in the alleged appropriate unit, to determine whether ornot they desired to be represented by the Petitioner for the purposes ofcollective bargaining.At the close of the election a Tally of Ballots was furnished theparties.The Tally shows that of the approximately 39 eligible voters,32 cast valid ballots, of which 15 were for the Petitioner, 17 wereagainst, and 5 were challenged.Thereafter, an appropriate hearing was held at Lowell, Massachu-setts, on May 6, 1947, before Thomas H. Ramsey, hearing officer.'Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERShaw Print Incorporated, a Massachusetts corporation,is engagedin commercial printing and in manufacturing paper boxes. Its prin-cipal office and only plant are located in Lowell, Massachusetts.TheEmployer purchases raw materials valued annually in excess of $200,-000, of which approximately 50 percent is receivedfrom sources out-side the Commonwealth of Massachusetts. It manufactures finishedproducts valued annually in excess of $500,000, of which approximately'Petitioner was servedwith Noticeof Hearing,but did not appear.74 N. L. R. B., No. 57.345 346DECISIONSOF NATIONALLABOR RELATIONS BOARD40 percent is shipped to points outside the Commonwealth of Massa-chusetts.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.III.THE DETERMINATION OF REPRESENTATIVESAt the election, the Employer and an agent of the Board challengedthe votes of 5 voters 2 on the ground that their names did not appear onthe eligibility list signed by the parties.The record shows that the5 challenged employees had been discharged by the Employer in Feb-ruary 1947, during a general lay-off in which the personnel of the paperbox department was reduced from 65 to 30 as the result of a businessrecession.In view of the Employer's policy of hiring new employeesthrough employment agencies rather than recalling those previouslydischarged, there is little probability of the reemployment of the 5 dis-charged employees in the near future,Accordingly, the 5 challengesare hereby sustained.3 Inasmuch as a majority of the valid votes werecast against the Petitioner, we shall dismiss the petition herein.ORDERIT IS HEREBY ORDERED that the petition for investigation and certifi-cation of representatives of employees of Shaw Print Incorporated,of Lowell, Massachusetts, filed by International Brotherhood of Pulp,Sulphite & Paper Mill Workers, AFL, be, and it hereby is, dismissed.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Order.2Yvonne Dusablon,Marita Brooks,Joseph Lopes.Melvin Paquette,and Dorothy Cortez.8SeeMatter of Robert H. Galdbaum,Mttchell M. Seagal, Sidney Seagal and James H.Edelstein,d/b/a Russell Heel Co.,72 N. L. R. B. 844.